Broyles, J.
1. One who buys intoxicating liquor from another for a minor and who delivers it to the minor is guilty of furnishing intoxicating liquors to a minor, unless he proves that he exercised due diligence to find out the age of the minor, and was honestly mistaken as to his age. There being no accessories in misdemeanors, one who aids or abets in the selling or furnishing of intoxicating liquors to a minor is guilty as a principal. Newsome v. State, 1 Ga. App. 790 (58 S. E. 71); Stoner v. State, 5 Ga. App. 720 (63 S. E. 602); Campbell v. Thomasville, 6 Ga. App. 236 (64 S. E. 815); Hardu v. State, 10 Ga. App. 48 (72 S. E. 513).
2. Whether the seller or furnisher of intoxicating liquors to a minor exercised’ due diligence to find out the age of the minor, and was honestly mistaken as to his age, is a question for the determination of the jury. Reich v. State, 63 Ga. 617 (4); Harkey v. State, 89 Ga. 478 (15 S. E. 552); Burnett v. State, 92 Ga. 474 (17 S. E. 858); Askew v. State, 4 Ga. App. 446 (61 S. E. 737). In this ease the evidence was abundantly adequate to authorize the jury to find that •‘’he accused did not exercise sufficient diligence on this point, and that ne did not honestly believe the minor to be of age.
3. The excerpts from the charge, complained of, when considered in connection with the entire charge, contain no error of which the plaintiff in error can complain.
*214Decided April 20, 1915.
Indictment for sale of liquor; from Whitfield superior court— Judge Fite. December 14, .1914.
M. 0. Tarver, for plaintiff in error.
Sam. P. Maddox, solicitor-general, contra.
4. The evidence amply authorized the conviction of the accused on both counts of the indictment, and the trial judge did not err in overruling the motion for a new trial. Judgment affirmed.